265 P.3d 45 (2011)
246 Or. App. 178
STATE of Oregon, Plaintiff-Respondent,
v.
Sam Robert BENNETT, Defendant-Appellant.
085207BFE; A141528.
Court of Appeals of Oregon.
Submitted September 14, 2011.
Decided October 19, 2011.
Peter Gartlan, Chief Defender, and Mary M. Reese, Senior Deputy Public Defender, Office of Public Defense Services, filed the briefs for appellant.
John R. Kroger, Attorney General, Mary H. Williams, Solicitor General, and Jeff J. Payne, Assistant Attorney General, filed the brief for respondent.
Before BREWER, Chief Judge, and GILLETTE, Senior Judge.
PER CURIAM.
Appeal from the supplemental judgment imposing restitution dismissed for lack of jurisdiction; otherwise affirmed. See State v. Mullins, 245 Or.App. 505, 263 P.3d 370 (2011) (making such a disposition under similar circumstances).